Citation Nr: 0710513	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  


FINDINGS OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and memory loss for the names of 
close relatives.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has disagreed with the disability rating 
currently assigned for his service-connected PTSD.  Service 
connection was initially denied in a January 2001 rating 
decision.  Subsequently, a June 2002 rating decision granted 
the claim and assigned a 50 percent rating under Diagnostic 
Code 9411, effective from the date the original claim for 
service connection was received.  

Under Diagnostic Code 9411, 50, 70 and 100 percent ratings 
are warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The evidence shows the veteran's current level of functioning 
warrants a 100 percent rating.  A recent VA examination in 
September 2005 assigned the veteran a Global Assessment of 
functioning (GAF) score of 48.  The examiner found the 
veteran's PTSD is of a "moderate-to-severe intensity."  
Similarly, a January 2004 VA examination assigned the veteran 
a GAF score of 50.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 


(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In conjunction with the GAF score, the symtomatology required 
for a 100 percent rating is established by the evidence.  At 
the hearing, witness T.M. testified he experiences instances 
in which the veteran engages in incoherent and 
incomprehensible speech.  This is suggestive of a gross 
impairment in communication and witness T.M., although not a 
medical expert, is competent to testify as to the existence 
of this behavior. The record also suggests the existence of 
grossly inappropriate behavior.  Witness T.M. testified the 
veteran has pulled a gun on him once when he became angry, 
despite the fact he is the veteran's best friend and only 
friend.  In his Notice of Disagreement the veteran stated 
there are times when he does not leave his house for over a 
month and in a March 2004 letter the veteran's wife described 
the severity of his paranoia, insomnia, and violent 
temperament.  The 2005 VA examiner noted that the veteran's 
"socialization process is affected markedly" by his 
isolation.  A persistent danger of hurting self or others is 
shown by the veteran's testimony at the hearing that he has 
formed plans as to methods of suicide, but hadn't 
"implemented them yet."  The March 2004 letter from the 
veteran's wife also describes his suicidal ideation.  At the 
hearing the veteran further described a recent incident in 
which he nearly attacked another parent at the elementary 
school but for the presence of his child.  The veteran and 
his wife are competent to provide evidence in this regard.  
Similarly, the veteran and his wife are competent to provide 
evidence as to his intermittent inability to perform 
activities of daily living.  In her letter the veteran's wife 
states she has to constantly remind him to bathe, shave, and 
to wear clean clothes.  The examiner at the September 2005 VA 
examination noted the veteran had a disheveled appearance, 
and was "unshaven, wearing a tattered T-shirt."  Finally, 
there is evidence of memory loss for the names of close 
relatives.  At the hearing the veteran testified that when 
his brother recently visited the house, he had to walk 


outside and motion for his wife to follow him so that he 
could ask her what his brother's name was.  The veteran is 
competent to testify to this as well.

For all of these reasons, the Board finds a 100 percent 
evaluation is warranted for the veteran's PTSD.
Notice and Assistance
The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2004.  However, this notice does not 
provide any information concerning the effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the 
RO will be responsible for addressing any notice defect with 
respect to the rating established by this decision and the 
effective date elements when it effectuates his award.  The 
veteran will then have any opportunity to express 
disagreement with the effective date should he desire to do 
so.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  

	(CONTINUED ON NEXT PAGE)





ORDER

A disability rating of 100 percent for the veteran's PTSD is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


